           Case 3:18-cv-06585-LB Document 1 Filed 10/26/18 Page 1 of 6




                            With the Name ofAllah, MostMerciful, Most Kind

Name:             Regina M. Hunter El
Address           1200JroadSt.#16
                  Sumter, S.C. 29150                                                     OCr 2 s 2818
Tel.               803)883-0600
E-maii Address:    eginamhunter@.gmail.com                                           „          SOONQ
In Pro|)riaPersona, Sui Juris

                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                                  (      Case
Regina M. Hunter El              ;•               7Ln
                            PlaintifF/Appeiiant   (                  COMPLAINT
                       V.                         {\
                                                  (                JURY DEMAND


THE COMMITTEE OF BAR
EXAMINERS OF THE STATE BAR OF
CALIFORNIA


AND                                               (

BETSY DEVOS, SECRETARY OF THE                            Judge:_
U.S. DEPARTMENT OF EDUCATION,                     (
OFFICE OF FEDERAL STUDENT AID
                         Deferidants/Appellees    (


                                           COMPLAINT
                                             (Abridged)

This cause of action is brought under the Equal Education Opportunity Act of 1974 (as

amended), the Higher Education Act of 1965 (20 U.S.C. 1070.et. seq., as amended) and the

American with Disabilities Act of 1990.               The Plaintiff/Appellant, a law student at an

unaccredited, distance-learriing law school, contends that her equal access to partake in the First

Year Law Student's Exarn (FYLSE), administered by the Office of Admissions for The

Committee of Bar Examiners of State Bar of California, within three consecutive administrations

of her first becoming eligili)le to take the examination was obstructed in violation of the Equal
Case 3:18-cv-06585-LB Document 1 Filed 10/26/18 Page 2 of 6
Case 3:18-cv-06585-LB Document 1 Filed 10/26/18 Page 3 of 6
Case 3:18-cv-06585-LB Document 1 Filed 10/26/18 Page 4 of 6
Case 3:18-cv-06585-LB Document 1 Filed 10/26/18 Page 5 of 6
Case 3:18-cv-06585-LB Document 1 Filed 10/26/18 Page 6 of 6
